     CASE 0:21-cv-00121-ECT-DTS Doc. 1 Filed 01/15/21 Page 1 of 11




                  UNITED STATES DISTRICT COURT
                      DISTRICT OF MINNESOTA
___________________________________________________________________

DERECK DAVIS,

                         Plaintiff,
                                                          COMPLAINT
v.

CREDIT ACCEPTANCE CORPORATION,          JURY TRIAL DEMANDED
and ACTION AUTO OF ALBERT LEA, LLC
                   Defendant.
___________________________________________________________________

                                      JURISDICTION

1.   Jurisdiction of this Court arises under 28 U.S.C. § 1331 and pursuant to 15

     U.S.C. § 1692k(d).

2.   This action arises out of Defendant’s violations of the Fair Debt Collection

     Practices Act, 15 U.S.C. § 1692 et seq. (“FDCPA”).

3.   Venue is proper in this district because the acts and transactions occurred in

     this district, Plaintiff resides in this district, and Defendant transacts business

     in this district.

                                        PARTIES

4.   Plaintiff Dereck Davis (hereinafter “Plaintiff”), is a natural person residing in

     the County of Freeborn, State of Minnesota, and is a “consumer” as that term

     is defined by 15 U.S.C. § 1692a(3).

5.   Defendant Credit Acceptance Corporation (hereinafter “Defendant Credit

      Acceptance”), is a “debt collector,” for the purpose of 15 U.S.C. § 1692f(6)
      CASE 0:21-cv-00121-ECT-DTS Doc. 1 Filed 01/15/21 Page 2 of 11




      because it uses any instrumentality of interstate commerce or the mails in

      any business the principal purpose of which is the enforcement of security

      interests. 15 U.S.C. § 1692a(6). Defendant Credit Acceptance operates from

      an address of 25505 West Twelve Mile Road, Southfield, MI 48034.

6.    Defendant Action Auto of Albert Lea, LLC, (hereinafter “Defendant Action

      Auto”), is a domestic corporation that regularly transacts business in the

      state of Minnesota with its headquarters located at 1010 Ramsey Street,

      Albert Lea, MN 56007. Defendant Action Auto is a “debt collector,” for the

      purpose of 15 U.S.C. § 1692f(6) because it uses any instrumentality of

      interstate commerce or the mails in any business the principal purpose of

      which is the enforcement of security interests. 15 U.S.C. § 1692a(6).

                               FACTUAL SUMMARY

7.    Sometime prior to November 4, 2020, Plaintiff, allegedly incurred a debt

      with Defendant Credit Acceptance, account no. 92091481.

8.    Upon information and belief, the debt was primarily for personal, family, or

      household purposes, and is therefore a “debt” as that term is defined by 15

      U.S.C. § 1692a(5). Specifically, the debt was an auto loan secured by a 2014

      Ford Focus.

9.    In or around April 2020, Plaintiff fell behind on payments on the debt.

10.   On October 20, Plaintiff paid off the debt in its entirety.

11.   On November 1, 2020, Defendants, without providing proper notice,

      repossessed Plaintiff’s vehicle, even though Plaintiff had paid off the debt.

                                          2
      CASE 0:21-cv-00121-ECT-DTS Doc. 1 Filed 01/15/21 Page 3 of 11




12.   In the process of unlawfully repossessing Plaintiff’s vehicle, Defendants

      destroyed Plaintiff’s underground electric fence.

13.   Because Defendants destroyed Plaintiff’s underground electric fence,

      Plaintiff’s dog, a 9-year-old terrier mix named Hope, was able to exit the

      property. ran into the street and helplessly Plaintiff witnessed through his

      kitchen window as his dog Hope ran into the bustling street filled with

      speeding vehicles and was hit by a car. Plaintiff’s dog required surgery

      following the accident to install pins and rods for multiple bone breaks with a

      surgery that cost $4,700.

14.   Defendants have refused to return Plaintiff’s vehicle or its contents. Plaintiff

      needs his car seats for his children, ages 5 and 6, particularly as Plaintiff’s

      oldest son suffers from autism and requires frequent trips to the hospital.

      Plaintiff was told by Defendant Credit Acceptance that he has no right to the

      property in Plaintiff’s vehicle.

15.   By repossessing a vehicle that Plaintiff had paid off, Defendants violated 15

      U.S.C. § 1692f(6).

16.   Defendants’ illegal conduct was intentional and in deliberate disregard for

      Plaintiff’s rights under state and federal law.

                                     DAMAGES

17.   Defendants infringed upon Plaintiff’s rights proscribed by Congress to not be

      subject to abusive, illegal and unfair debt collection practices.

18.   Defendants’ actions have wrongfully deprived Plaintiff of use of his car and

                                          3
      CASE 0:21-cv-00121-ECT-DTS Doc. 1 Filed 01/15/21 Page 4 of 11




      ability to take his children to the hospital.

19.   Defendants’ actions destroyed Plaintiff’s underground electric fence.

20.   Defendants caused Plaintiff to expend time and resources to hire an attorney

      to defend himself and vindicate his rights.

21.   Defendants caused Plaintiff emotional distress, particularly as Plaintiff

      witnessed his dog get hit by a car and have to endure surgery for a spiral

      fracture, as well as the daily anxiety knowing that Plaintiff may be unable to

      take his son to the hospital for his frequent medical needs.

22.   As a result of Defendants’ actions, Plaintiff had to spend over $4,700 for

      surgery for his dog.

23.   The conduct of Defendants constitutes a violation of the FDCPA, specifically

      15 U.S.C. § 1692f(6).

                     RESPONDEAT SUPERIOR LIABILITY

24.   The acts and omissions of Defendants, and/or the other debt collectors

      employed as agents by Defendants who communicated with Plaintiff- further

      described herein- were committed within the time and space limits of their

      agency relationship with their principal, Defendants.

25.   The acts and omissions by Defendants and/or these other debt collectors were

      incidental to, or of the same general nature as, the responsibilities these

      agents were authorized to perform by Defendants in collecting consumer

      debts.



                                           4
      CASE 0:21-cv-00121-ECT-DTS Doc. 1 Filed 01/15/21 Page 5 of 11




26.   By committing these acts and omissions against Plaintiff, these other debt

      collectors were motivated to benefit their principal, Defendants.

27.   Defendants are therefore liable to Plaintiff through the Doctrine of

      Respondeat Superior for the intentional and negligent acts, errors, and

      omissions done in violation of federal law by its collection employees,

      including but not limited to violations of the FDCPA in their attempts to

      collect this debt from Plaintiff.

                                     STANDING

28.   Standing is proper under Article III of the Constitution of the United States of

      America because Plaintiff’s claims state:

             a. a valid injury in fact;

             b. which is traceable to the conduct of Defendant;

             c. and is likely to be redressed by a favorable judicial decision.

      See Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547 (2016), and Lujan v.

      Defenders of Wildlife, 504 U.S. 555, 560 (1992).

29.   In order to meet the standard laid out in Spokeo and Lujan, Plaintiff must

      clearly allege facts demonstrating all three prongs above.

                              The “Injury in Fact” Prong

30.   Plaintiff’s injury in fact must be both “concrete” and “particularized” in order

      to satisfy the requirements of Article III of the Constitution, as laid out in

      Spokeo. Id.



                                          5
      CASE 0:21-cv-00121-ECT-DTS Doc. 1 Filed 01/15/21 Page 6 of 11




31.   For an injury to be “concrete” it must be a de facto injury, meaning that it

      actually exists. In the present case, Defendants engaged in unlawful conduct

      under the FDCPA. Such conduct caused emotional distress and economic

      damages to Plaintiff.

32.   For an injury to be “particularized” means that the injury must “affect the

      plaintiff in a personal and individual way.” Spokeo, 136 S. Ct. at 1548. In the

      instant case, Plaintiff personally suffered emotional distress, economic

      damages and damages to property.

               The “Traceable to the Conduct of Defendant” Prong

33.   The second prong required to establish standing at the pleadings phase is that

      Plaintiff must allege facts to show that Plaintiff’s injury is traceable to the

      conduct of Defendants.

34.   In the instant case, this prong is met simply by the facts that the violative

      conduct contemplated in this Complaint was initiated by Defendants directly,

      or by Defendants’ agents at the direction of Defendants.

  The “Injury is Likely to be Redressed by a Favorable Judicial Opinion” Prong

35.   The third prong to establish standing at the pleadings phase requires Plaintiff

      to allege facts to show that the injury is likely to be redressed by a favorable

      judicial opinion.

36.   In the present case, Plaintiff’s Prayers for Relief include a request for

      statutory and actual damages.      The damages were set by Congress and

      specifically redress the financial damages suffered by Plaintiff.

                                         6
      CASE 0:21-cv-00121-ECT-DTS Doc. 1 Filed 01/15/21 Page 7 of 11




37.   Furthermore, the award of monetary damages redress the injuries of the past,

      and prevent further injury by Defendants in the future.

38.   Because all standing requirements of Article III of the U.S. Constitution have

      been met, as laid out in Spokeo, Inc. v. Robins, 136 S. Ct. 1540 (2016),

      Plaintiff has standing to sue Defendants on the stated claims.

                                  TRIAL BY JURY

39.   Plaintiff is entitled to and hereby respectfully demands a trial by jury. U.S.

      Const. amend. 7. Fed.R.Civ.P. 38.

                                   CAUSES OF ACTION

                                         COUNT I.

      VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

                                 15 U.S.C. § 1692 et seq.

40.   Plaintiff incorporates by reference all of the above paragraphs of this

      Complaint as though fully stated herein.

41.   The foregoing acts and omissions of Defendants constitute numerous and

      multiple violations of the FDCPA including, but not limited to, each and

      every one of the above-cited provisions of the FDCPA, 15 U.S.C. § 1692 et

      seq., with respect to Plaintiff.

42.   Specifically, as a result of the Defendants' trespass on private property, and

      because Defendants have failed to comply with Minnesota common law in

      not sending a Cobb or Steichen notice prior to the repossession, and for



                                           7
      CASE 0:21-cv-00121-ECT-DTS Doc. 1 Filed 01/15/21 Page 8 of 11




      repossessing property that had been paid off, Defendants' conduct violated 15

      U.S.C. § 1692f(6)(A).

43.   As a result of Defendants’ violations of the FDCPA, Plaintiff is entitled to

      actual damages pursuant to 15 U.S.C. § 1692k(a)(1); statutory damages in an

      amount up to $1,000.00 pursuant to 15 U.S.C. § 1692k(a)(2)(A); and

      reasonable attorney’s fees and costs pursuant to 15 U.S.C. § 1692k(a)(3),

      from Defendant.

                                     COUNT II.

        VIOLATION OF MINN. STAT. § 336.9-609 - BREACH OF PEACE

44.   Plaintiff incorporates by reference all of the above paragraphs of this

      Complaint as though fully stated herein.

45.   The self-help repossession by Defendants breached the peace when:

      • Defendants repossessed property that had been completely paid off;

      • Defendants failed to comply with Minnesota common law and send a

         Cobb and/or Steichen notice prior to the repossession; and

      • Defendants accomplished the repossession by trespassing upon private

         property.

46.   Defendants are liable for damages to the Plaintiff for actual damages for

      emotional distress and statutory damages provided by Minn. Stat. § 336.9-

      625.




                                         8
      CASE 0:21-cv-00121-ECT-DTS Doc. 1 Filed 01/15/21 Page 9 of 11




                                       COUNT III.

                  CONVERSION AND TRESPASS TO CHATTEL

47.   Plaintiff incorporates by reference all of the above paragraphs of this

      Complaint as though fully stated herein.

48.   Defendants wrongfully assumed control and dominion over Plaintiff's

      property in a manner inconsistent with and in repudiation of Plaintiff's

      ownership rights, and permanently deprived Plaintiff of his vehicle when

      they breached the peace and illegally repossessed his vehicle.

49.   Defendants illegally trespassed onto the private and locked property at

      Plaintiff's residence in order to take possession of Plaintiff's vehicle.

50.   Defendants’ actions resulted in harm to Plaintiff’s underground electric fence

      and dog.

51.   As a result of Defendants' conversion, Plaintiff has suffered the complete loss

      of his vehicle and other out-of-pocket expenses in an amount to be

      determined at trial.

                               PRAYER FOR RELIEF

WHEREFORE, Plaintiff prays that judgment be entered against Defendants:

      • Ordering Defendants to cease collection activities against Plaintiff;

      • For an award of actual damages pursuant to 15 U.S.C. § 1692k(a)(1);

      • For an award of statutory damages of $1,000.00 pursuant to 15 U.S.C.
        §1692k(a)(2)(A);

      • For an award of costs of litigation and reasonable attorney’s fees pursuant
        to 15 U.S.C. § 1692k(a)(3);
                                           9
     CASE 0:21-cv-00121-ECT-DTS Doc. 1 Filed 01/15/21 Page 10 of 11




     • an award of actual damages according to Minn. Stat. §336.9-625 for the
       breach of peace;

     • an award of statutory damages of $500.00 for each violation under Minn.
       Stat. §336.9-625;

     • an award of actual damages related to the conversion and trespass to chattel
       against Defendants; and

     • For such other and further relief as may be just and proper.


                                       Respectfully submitted,


Dated: __________________              By: ____________________________
                                       Mark L. Vavreck, Esq.
                                       Attorney I.D. #: 0318619
                                       GONKO & VAVRECK PLLC
                                       Designers Guild Building
                                       401 North Third Street, Suite 600
                                       Minneapolis, MN 55401
                                       Telephone: (612) 659-9500
                                       Facsimile: (612) 659-9220
                                       Email: mvavreck@cgmvlaw.com

                                       Thomas J. Lyons, Jr., Esq.
                                       Attorney I.D. #: 249646
                                       CONSUMER JUSTICE CENTER, P.A.
                                       367 Commerce Court
                                       Vadnais Heights, MN 55127
                                       Telephone: (651) 770-9707
                                       Facsimile: (651) 704-0907
                                       Email: tommycjc@aol.com

                                       ATTORNEYS FOR PLAINTIFF




                                        10
      CASE 0:21-cv-00121-ECT-DTS Doc. 1 Filed 01/15/21 Page 11 of 11




  DECLARATION OF COMPLAINT AND CERTIFICATION BY PLAINTIFF


       I, Dereck Davis, declare under penalty of perjury, as provided for by the laws of the

United States, 28 U.S.C. § 1746, that the following statements are true and correct:

1. I am the Plaintiff in this civil proceeding.

2. I have read the above-entitled civil Complaint prepared by my attorneys and I

   believe that all of the facts contained in it are true, to the best of my knowledge,

   information, and belief, formed after reasonable inquiry.

3. I believe that this civil Complaint is well grounded in fact and warranted by

   existing law or by a good faith argument for the extension, modification, or

   reversal of existing law.

4. I believe that this civil Complaint is not interposed for any improper purpose, such

   as to harass Defendants, cause unnecessary delay to Defendants, or create a

   needless increase in the cost of litigation to Defendants named in the Complaint.

5. I have filed this civil Complaint in good faith and solely for the purposes set forth

   in it.


                                                     Dereck Davis




                                             11
